

THE INDEBTEDNESS COVERED BY THIS AMENDMENT IS SUBORDINATED TO THE PRIOR PAYMENT
IN FULL OF THE SENIOR INDEBTEDNESS (AS DEFINED IN THE REVOLVING INTERCREDITOR
AGREEMENT HEREINAFTER REFERRED TO) PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
THE INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF JANUARY 7, 2003 (AS
AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE "REVOLVING INTERCREDITOR
AGREEMENT"), AMONG FOH HOLDINGS, INC., FREDERICK'S OF HOLLYWOOD, INC., AND THE
SUBSIDIARIES OF FREDERICK'S OF HOLLYWOOD, INC. LISTED THEREIN, WELLS FARGO
RETAIL FINANCE, LLC, AS AGENT, MELLON HBV SPV LLC, AS AGENT, AND THE
SUBORDINATED CREDITORS LISTED THEREIN.
 
THE INDEBTEDNESS COVERED BY THIS AMENDMENT IS SUBJECT TO THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, DATED AS OF JANUARY 7, 2003 (AS AMENDED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE "INTERCREDITOR AGREEMENT"), AMONG THE TRANCHE
A/B LENDERS (AS DEFINED THEREIN), THE TRANCHE C LENDERS (AS DEFINED THEREIN) AND
MELLON HBV SPV LLC, AS AGENT AND COLLATERAL AGENT.  BY ITS ACCEPTANCE OF THIS
AMENDMENT, THE HOLDER HEREOF AGREES TO BE BOUND BY THE PROVISIONS OF SUCH
INTERCREDITOR AGREEMENT TO THE SAME EXTENT THAT THE PARTIES (AS DEFINED THEREIN)
ARE BOUND.
 
AMENDMENT NO. 1 (the "Amendment"), effective as of July 20, 2005, to the Amended
and Restated Tranche A/B, Tranche B and Tranche C Term Loan Agreement, dated as
of June 30, 2005 (the "Term Loan Agreement"), among Frederick's of Hollywood,
Inc., a California corporation (the "Borrower"), FOH Holdings, Inc., a Delaware
corporation ("Holdings"), the Subsidiaries of the Credit Parties listed in
Annex I (each a "Frederick's Subsidiary" and collectively, the "Frederick's
Subsidiaries"), the lending institutions listed in Annex II as Tranche A/B
lenders (each a "Tranche A/B Lender" and collectively, the "Tranche A/B
Lenders"), the lending institutions listed on Annex III as Tranche C lenders
(each a "Tranche C Lender" and collectively, the "Tranche C Lenders"; the
Tranche A/B Lenders and Tranche C Lenders each being a "Lender" and
collectively, the "Lenders") and Mellon HBV SPV LLC, as agent for the Lenders
(in such capacity, the "Agent") and as collateral agent for the Lenders (in such
capacity, the "Collateral Agent").
 
The parties to the Term Loan Agreement wish to make certain amendments to the
Term Loan Agreement, and to consent to certain payments as set forth herein.
 
Accordingly, each of the Credit Parties, the Agent and the Lenders agree as
follows:

 
1

--------------------------------------------------------------------------------

 

1.           Definitions.  Section 1.1 of the Term Loan Agreement is hereby
amended to add the following definitions:
 
"Class Action Suit" means that certain litigation filed in the Superior Court of
the State of California alleging violations of wage and hour provisions of the
California Labor Code entitled JUDICIAL COUNCIL COORDINATION PROCEEDING NO.
4397, Coordination Proceeding Special Title (Rule 1550(b)), FREDERICK'S OF
HOLLYWOOD OVERTIME CASES – included actions:  Lucero v. Frederick's of Hollywood
Stores, Inc.; Dunbar v. Frederick's of Hollywood Stores, Inc.; Lawrence v.
Frederick's of Hollywood Stores, Inc.
 
"Loan Sale" means the acquisition of the Credit Documents, and the obligations
evidenced thereby, by Mellon HBV SPV LLC pursuant to the Assignment and
Assumption Agreements, dated on or about March 3, 2005, between Mellon HBV SPV
LLC and each of Calyon, Smoky River CDO, L.P., Indosuez Capital Funding IIA,
Ltd. and ML CLO XV Pilgrim America (Cayman), Ltd.
 
2.           Amendments.
 
(a)           Section 8.11.  Section 8.11 of the Term Loan Agreement is hereby
amended by deleting sub-clause (v) thereof, including the provisos contained
therein, and substituting therefor the following:
 
"(v) pay any management fees or any other fees or expenses (including the
reimbursement thereof by any Credit Party or any of its Subsidiaries) pursuant
to any management, consulting or other services agreement to any of the
shareholders or other equity holders of any Credit Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Credit Party, provided that this Section 8.11 shall not prohibit payments of
(a) management fees to any shareholder or other equity holder in an aggregate
amount not to exceed $50,000 each calendar quarter and (b) payments not to
exceed $30,000 annually to each independent member of the Board of Directors of
Holdings, $1,000 for each member of the Board of Directors of Holdings for each
in-person meeting of the Board of Directors of Holdings attended by such
director and $500 for each member of the Board of Directors of Holdings for each
telephonic meeting of the Board of Directors of Holdings attended by such
director."
 
(b)           Section 8.22.  The Term Loan Agreement is hereby amended to add
Section 8.22 as follows:
 
"8.22    Class Action Suit.  The Credit Parties shall not make any payment in
connection with any settlement, compromise, judgment, or other resolution on
account of the claims which are the subject matter of the Class Action Suit
unless the aggregate of such payments do not exceed $750,000 at any time."
 
(c)           Financial Statements.   The Credit Parties shall deliver copies of
the Borrowers' business plan, in form and substance (including as to scope and
underlying assumptions) satisfactory  to Agent,  pursuant to its Permitted
Discretion, for fiscal year 2006 in accordance with Section 7.1(b)(iii) of the
Term Loan Agreement on or before the 7th day following the effective date of
this Amendment.

 
2

--------------------------------------------------------------------------------

 

3.           Consent.  Notwithstanding the provisions of Section 8.11(v) of the
Term Loan Agreement, the Agent and Required Lenders hereby consent to the
payment by the Borrower of reasonable, actual out-of-pocket fees and expenses
(including reasonable attorneys' fees) incurred by Lenders and current
shareholders of Holdings in connection with the restructuring of the Credit
Documents pursuant to the Term Loan Agreement as amended and restated on June
30, 2005, the Capital Infusion, the Loan Sale and the transaction contemplated
by the Stock Purchase Agreements; provided that, such fees and expenses do not
exceed $250,000 in the aggregate.
 
4.           Waiver of Defaults.    Pursuant to the request of the Credit
Parties and in accordance with Section 11.11 of the Term Loan Agreement, the
Agent and the Required Lenders hereby consent to, and waive any Event of Default
that exists as of the date hereof.  The waivers in this Section 3 shall be
effective only in this specific instance and for the specific purposes set forth
herein and do not allow for any other or further departure from the terms and
conditions of the Term Loan Agreement or any other Credit Document, which terms
and conditions shall remain in full force and effect. Without limiting the
generality of the foregoing, it is understood and agreed that nothing in this
Amendment shall be deemed a waiver of any other Event of Default or Default
hereafter arising.
 
5.           Conditions to Effectiveness.  This Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the "Amendment Effective Date"):
 
(a)           Payment of Fees, Etc.  The Credit Parties shall have paid all
fees, costs, expenses and taxes payable to the Agent and the Lenders on the
Amendment Effective Date by the Credit Parties pursuant to Section 11.2 of the
Term Loan Agreement and the Revolving Credit Agent shall have consented to the
payment of such fees, costs, expenses and taxes payable to the Agent and the
Lenders.
 
(b)           Representations and Warranties; No Event of Default.  The
representations and warranties contained herein, in Article VI of the Term Loan
Agreement and in each other Credit Document, certificate or other writing
delivered to the Agent or a Lender pursuant hereto or pursuant to the Term Loan
Agreement shall be true and correct on and as of the Amendment Effective Date as
though made on and as of such date, and no Default or Event of Default shall
have occurred and be continuing on the Amendment Effective Date or would result
from this Amendment becoming effective in accordance with its terms.
 
(c)           Delivery of Documents.  The Agent shall have received on or before
the Amendment Effective Date the following, each in form and substance
satisfactory to the Agent and, unless indicated otherwise, dated the Amendment
Effective Date:
 
(i)           a copy of this Amendment, duly executed by each Credit Party;
 
(ii)           a fully executed copy of the Eighth Amendment to Financing
Agreement in the form attached hereto as Exhibit A, amending the Revolving
Credit Agreement.

 
3

--------------------------------------------------------------------------------

 

6.           Continued Effectiveness of Term Loan Agreement.  Each of the Credit
Parties hereby (i) confirms and agrees that each Credit Document to which it is
a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Amendment
Effective Date (A) all references in the Term Loan Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Term Loan Agreement shall mean the Term Loan Agreement as amended by this
Amendment, and (B) all references in any other Credit Document to "the Term Loan
Agreement", "thereto", "thereof', "thereunder" or words of like import referring
to the Term Loan Agreement shall mean the Term Loan Agreement as amended by this
Amendment, and (ii) confirms and agrees that to the extent that any such Credit
Document purports to assign or pledge to the Agent, or to grant to the Agent a
security interest in or lien on, any collateral as security for the Obligations
of the Credit Parties from time to time existing in respect of the Term Loan
Agreement and the Credit Documents, each such pledge, assignment and grant of
the security interest or lien is hereby ratified and confirmed in all respects..
Except as expressly set forth herein, the amendments, waivers and consents set
forth herein shall not by implication or otherwise limit, impair, constitute an
amendment, waiver or consent of, or otherwise affect the rights or remedies of
the Lenders or the Agent under the Term Loan Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Term
Loan Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Term Loan Agreement or any
other Credit Document in similar or different circumstances. The amendment,
waiver and consent herein shall apply and be effective only with respect to the
matters expressly covered thereby. This Amendment, including the waivers and
consents set forth herein, shall constitute a Credit Document for all purposes
of the Term Loan Agreement and the other Credit Documents.
 
7.           Miscellaneous
 
(a)           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
 
(b)           Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
(c)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS.
 
(d)           The Credit Parties jointly and severally agree to pay on demand
all fees, costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment and the other related agreements,
instruments and documents, including, without limitation, the reasonable fees,
disbursements and other charges of Covington & Burling, counsel to the Agent.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
FREDERICK'S OF HOLLYWOOD, INC.
   
By:  
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
 
FOH HOLDINGS, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
 
FREDERICK'S OF HOLLYWOOD STORES, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO
 
HOLLYWOOD MAIL ORDER, LLC
 
By:
FOH Holdings, Inc. its Manager
     
By:  
/s/ Linda LoRe
   
Name:  Linda LoRe
 
 
Title:    President and CEO
 
FREDERICKS.COM, INC.
 
By:
/s/ Linda LoRe
 
Name: Linda LoRe
 
Title: President and CEO


 
5

--------------------------------------------------------------------------------

 


MELLON HBV SPV LLC,
as Agent and Collateral Agent and as a Lender
 
By:  
MELLON HBV ALTERNATIVE
STRATEGIES LLC, in its capacity as Managing Member of Mellon HBV SPV LLC
     
By:  
/s/ Patrick Brennan
   
Name:  Patrick Brennan
   
Title:    Chief Administrative Officer
 
MELLON HBV MASTER REDISCOVERED OPPORTUNITIES FUND L.P.
 
By:
MELLON HBV COMPANY LTD.,
 
Its General Partner
     
By:
/s/ Patrick Brennan
   
Name:  Patrick Brennan
   
Title:  Director


 
6

--------------------------------------------------------------------------------

 